Name: Decision of the EEA Joint Committee No 34/1999 of 26 March 1999 amending Annex VI (social security) to the EEA Agreement
 Type: Decision
 Subject Matter: executive power and public service;  social protection;  labour market
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(07)Decision of the EEA Joint Committee No 34/1999 of 26 March 1999 amending Annex VI (social security) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0020 - 0021Decision of the EEA Joint CommitteeNo 34/1999of 26 March 1999amending Annex VI (social security) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex VI to the Agreement was amended by Decision No 68/98 of the EEA Joint Committee of 4 July 1998(1).(2) Decision No 166 of 2 October 1997 on the amending of forms E 106 and E 109(2), Decision No 168 of 11 June 1998 on the amending of forms E 121 and E 127 and the discontinuance of form E 122(3) and Decision No 169 of 11 June 1998 concerning the methods of operation and the composition of the Technical Commission on Data Processing of the Administrative Commission on Social Security for Migrant Workers(4) are to be incorporated into the Agreement.(3) The modalities for the participation of the EFTA States in the Administrative Commission on Social Security for Migrant Workers set out in Annex VI to the Agreement are to be amended in order to reflect the participation of the EFTA States in the Technical Commission attached to the Administrative Commission,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 3.39 (Decision No 153) in Annex VI to the Agreement:", as amended by:- 398 D 0441: Decision No 166 of 2 October 1997 (E 106, E 109) (OJ L 195, 11.7.1998, p. 25),- 398 D 0443: Decision No 168 of 11 June 1998 (E 121, E 122, E 127) (OJ L 195, 11.7.1998, p. 37)."Article 2Annex VI to the Agreement shall be amended as follows:1. The following point shall be inserted after point 3.49 (Decision No 165):"3.50 398 D 0444: Decision No 169 of 11 June 1998 concerning the methods of operation and the composition of the Technical Commission on Data Processing of the Administrative Commission on Social Security for Migrant Workers (OJ L 195, 11.7.1998, p. 46)."2. The heading, including the provision, after point 5.7 (Declaration made by the French Republic) shall be replaced by the following:"MODALITIES FOR THE PARTICIPATION OF EFTA STATES IN THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS AND IN THE AUDIT BOARD AND IN THE TECHNICAL COMMISSION, BOTH ATTACHED TO THIS COMMISSION, IN ACCORDANCE WITH ARTICLE 101(1) OF THE AGREEMENTIceland, Liechtenstein and Norway may each send a representative, present in an advisory capacity (observer), to the meetings of the Administrative Commission on Social Security for Migrant Workers attached to the Commission of the European Communities and to the meetings of the Audit Board and of the Technical Commission, both attached to the said Administrative Commission."Article 3The texts of Decision No 166, Decision No 168 and Decision No 169 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 123, 13.5.1999, p. 44.(2) OJ L 195, 11.7.1998, p. 25.(3) OJ L 195, 11.7.1998, p. 37.(4) OJ L 195, 11.7.1998, p. 46.